Name: Commission Regulation (EC) No 272/97 of 14 February 1997 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy;  cooperation policy
 Date Published: nan

 No L 45/22 IEN1 Official Journal of the European Communities 15 . 2. 97 COMMISSION REGULATION (EC) No 272/97 of 14 February 1997 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1996/97 marketing year Whereas the other producers received an advance payment at the level established in Article 2 of Commis ­ sion Regulation (EC) No 1479/96 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 1 575/96 (2), and in particular Article 12 thereof, Whereas Article 5 ( 1 ) (d) of Regulation (EEC) No 1765/92 provides that the Commission is to calculate a final re ­ gional reference amount based on the observed reference price for oil seeds, by substituting the observed reference price for the projected reference price; whereas the Commission has determined the observed reference price using the data provided pursuant to Commission Regula ­ tion (EC) No 3405/93 (3); Whereas the area referred to in Article 5 ( 1 ) (f) of Regula ­ tion (EEC) No 1765/92 for which the oil seeds compens ­ atory payment does not exceed, following application of Article 2 (6) of that Regulation, the maximum guaranteed area; whereas, in accordance with Article 5 ( 1 ) (f) of that Regulation , there is no need to reduce the final regional reference amounts; Whereas the ceiling applicable to irrigated soya in France laid down in Article 7 of Commission Regulation (EC) No 658/96 (4), as last amended by Regulation (EC) No 1647/96 (^ has not been exceeded; whereas, in accord ­ ance with the first sentence of the sixth subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 1765/92, there is no need to reduce the final regional reference amounts; HAS ADOPTED THIS REGULATION: Article 1 1 . A succinct explanation of the calculation of the final regional reference amounts referred to in Article 5 (3) of Regulation (EEC) No 1765/92 is set out in Annex I. 2 . The final regional reference amounts for the 1996/97 marketing year shall be as set out in Annex II . 3 . In calculating the compensatory payment to be made to producers of oil seeds referred to in Article 1 1 (4) of Regulation (EEC) No 1765/92, the competent authority shall take account of:  any reduction in the producer's eligible area and the level of the compensatory payment,  any advance payment made in accordance with Article 2 of Regulation (EC) No 1479/96 . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12 . 0 OJ No L 206, 16. 8 . 1996, p. 1 . 0 OJ No L 310 , 14. 12. 1993, p. 10 . (4) OJ No L 91 , 12. 4. 1996, p. 46 . s) OJ No L 207, 17. 8 . 1996, p. 6 . (6) OJ No L 188 , 27. 7. 1996, p . 11 . 15. 2 . 97 EN Official Journal of the European Communities No L 45/23 ANNEX I Succinct explanation of the calculation of the final regional reference amount for producers of oil seeds in the 1996/97 marketing year. Adjustment of support payments pursuant to Article 5 ( 1 ) (d) of Regulation (EEC) No 1765/92. Final regional reference amounts . 1 . The observed reference price for oil seeds, which represents the average price recorded on the markets during the 1996/97 marketing year, has been assessed at ECU 223,551 per tonne . This observed reference price has been calculated on the basis of offers and prices reported by Member States in accordance with Regulation (EC) No 3405/93. 2. The level of the observed reference price is such that it is necessary to reduce by 5 % the projected level of compensatory payments made to oil seed producers pursuant to Article 5 of Regulation (EEC) No 1765/92. The final regional reference amounts will be established at a level 5 % lower than the projected regional reference amounts laid down in Regulation (EC) No 1479/96. No L 45/24 EN Official Journal of the European Communities 15. 2. 97 ANNEX II Final regional reference amounts  1996/97 \ I I I Final Member State Region Reference Yield(t/ha) reference amount I I (ECU/ha) BelgiÃ «/Belgique: Polders/Polders Oil seeds 2,40 418,81 Leemstreek/Limoneuse Oil seeds 3,31 577,60 Zandleemstreek/Sablo-limoneuse Oil seeds 3,12 544,45 Condroz/Condroz Oil seeds 3,07 535,72 Weidestreek/HerbagÃ ¨re Oil seeds 3,03 528,74 Zandstreek/Sablonneuse Oil seeds 2,85 497,33 Kempen/Campine Oil seeds 2,72 474,65 Famenne/Famenne Oil seeds 2,97 518,27 Fagnes/Fagnes Oil seeds 3,15 549,68 Ardennen/Ardenne Oil seeds 2,99 521,76 Jurastreek/Jurassique Oil seeds 3,38 589,82 Hen . Kempen/Campine-HennuyÃ ¨re Cereals 6,44 576,56 Hoge Ardennen/Haute Ardenne Cereals 3,77 337,52 Danmark: Oil seeds 2,700 471,16 Deutschland: Schleswig-Holstein Oil seeds 3,380 589,82 Hamburg Oil seeds 3,070 535,72 Bremen Oil seeds 3,130 546,19 Niedersachsen :  Regions 1-9 Oil seeds 3,060 533,98  Region 10 Oil seeds 3,440 600,29 Nordrhein-Westfalen Oil seeds 3,110 542,70 Hessen Oil seeds 3,100 540,96 Rheinland-Pfalz Oil seeds 2,850 497,33 Baden-WÃ ¼rttemberg Oil seeds 2,970 518,27 Bayern Oil seeds 3,180 554,92 Saarland Oil seeds 2,700 471,16 Berlin Oil seeds 2,680 467,67 Brandenburg:  Region 1 Oil seeds 3,440 600,29  Region 2 Oil seeds 2,680 467,67 Mecklenburg-Vorpommern Oil seeds 3,440 600,29 Sachsen Oil seeds 2,960 516,53 Sachsen-Anhalt Oil seeds 2,670 465,92 ThÃ ¼ringen Oil seeds 2,870 500,82 Ã Ã »Ã »Ã ¬Ã ´Ã ±:  Region 1 Oil seeds 1,900 331,55  Region 2 Oil seeds 2,200 383,90 EspaÃ ±a: Non-irrigated: 1 Cereals 0,900 80,57 2 Cereals 1,200 107,43 3 Cereals 1,500 134,29 4 Cereals 1,800 161,15 5 Cereals 2,000 179,05 6 Cereals 2,200 196,96 7 Cereals 2,500 223,82 8 Cereals 2,700 241,72 9 Cereals 3,200 286,49 10 Cereals 3,700 331,25 11 Cereals 4,100 367,06 15. 2. 97 IENI Official Journal of the European Communities No L 45/25 \ | Final Member State Region Reference Yield reference(t/ha ) amount I (ECU/ha ) Irrigated: 1 Cereals 2,900 259,63 2 Cereals 3,000 268,58 3 Cereals 3,100 277,53 4 Cereals 3,200 286,49 5 Cereals 3,500 313,35 6 Cereals 3,600 322,30 7 Cereals 3,700 331,25 8 Cereals 3,800 340,20 9 Cereals 3,900 349,16 10 Cereals 4,000 358,11 11 Cereals 4,100 367,06 12 Cereals 4,200 376,01 13 Cereals 4,300 384,97 14 Cereals 4,400 393,92 15 Cereals 4,500 402,87 1 6 Cereals 4,600 411,83 17 Cereals 4,700 420,78 18 Cereals 4,800 429,73 19 Cereals 4,900 438,68 20 Cereals 5,000 447,64 21 Cereals 5,100 456,59 22 Cereals 5,200 465,54 23 Cereals 5,300 474,49 24 Cereals 5,400 483,45 25 Cereals 5,500 492,40 26 Cereals 5,600 501,35 27 Cereals 5,700 510,30 28 Cereals 5,800 519,26 29 Cereals 5,900 528,21 30 Cereals 6,000 537,16 31 Cereals 6,100 546,12 32 Cereals 6,200 555,07 33 Cereals 6,300 564,02 34 Cereals 6,400 572,97 35 Cereals 6,500 581,93 36 Cereals 6,800 608,78 37 Cereals 6,900 617,74 38 Cereals 7,000 626,69 39 Cereals 7,100 635,64 40 Cereals 7,200 644,60 41 Cereals 7,300 653,55 42 Cereals 7,400 662,50 43 Cereals 7,500 671,45 44 Cereals 7,600 680,41 45 Cereals 7,700 689,36 46 Cereals 8,200 734,12 47 Cereals 8,400 752,03 48 Cereals 10,500 940,04 I 49 Cereals 10,600 948,99 France: Zone I : l  Soja Non-irrigated Cereals 5,930 530,90 Irrigated Cereals 8,120 726,96  Colza/Tournesol Cereals 6,023 539,22 Zone II :  Soja Non-irrigated Cereals 4,680 418,99 Irrigated Cereals 8,770 785,15  Colza/Tournesol Cereals 5,554 497,23 Ireland: Oil seeds 3,300 575,86 No L 45/26 PEN Official Journal of the European Communities 15. 2. 97 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Italia : Torino montagna interna Cereals 2,224 199,11 Torino collina interna Oil seeds 3,612 630,30 Torino pianura Oil seeds 4,399 767,63 Vercelli  Biella montagna interna Cereals 4,853 434,48 Vercelli  Biella collina interna Oil seeds 4,233 738,67 Vercelli  Biella pianura Oil seeds 4,826 842,15 Novara  Verbano  Cusio  Ossola montagna interna Cereals 3,731 334,03 Novara  Verbano  Cusio  Ossola collina interna Oil seeds 3,744 653,34 Novara pianura Oil seeds 4,488 783,17 Cuneo montagna interna Oil seeds 3,762 656,48 Cuneo collina interna Oil seeds 3,877 676,54 Cuneo pianura Oil seeds 4,187 730,64 Asti collina interna Oil seeds 3,254 567,83 Asti pianura Oil seeds 3,409 594,88 Alessandria montagna interna Oil seeds 3,550 619,48 Alessandria collina interna Oil seeds 3,384 590,52 Alessandria pianura Oil seeds 3,359 586,15 Aosta montagna interna Cereals 2,328 208,42 Varese montagna interna Oil seeds 3,950 689,28 Varese collina interna Oil seeds 3,437 599,76 Varese pianura Oil seeds 3,244 566,08 Como  Lecco subz . 1 montagna interna Cereals 6,652 595,53 Como  Lecco subz . 1 collina interna Oil seeds 3,541 617,91 Como pianura Oil seeds 4,167 727,15 Sondrio montagna interna Cereals 4,793 429,10 Milano collina interna Oil seeds 4,349 758,91 Milano  Lodi pianura Oil seeds 4,662 813,53 Bergamo  Lecco subz. 2 montagna interna Cereals 3,817 341,73 Bergamo  Lecco subz. 2 collina interna Oil seeds 4,375 763,45 Bergamo pianura Oil seeds 5,000 872,51 Brescia montagna interna Cereals 5,469 489,62 Brescia collina interna Oil seeds 5,000 872,51 Brescia pianura Oil seeds 5,000 872,51 Pavia montagna interna Oil seeds 3,377 589,29 Pavia collina interna Oil seeds 3,578 624,37 Pavia pianura Oil seeds 4,194 731,86 Cremona pianura Oil seeds 4,737 826,62 Mantova collina interna Oil seeds 4,620 806,20 Mantova pianura Oil seeds 5,000 872,51 Bolzano montagna interna Cereals 1,848 165,45 I Trento montagna interna Cereals 4,374 391,59 Verona montagna interna Oil seeds 5,000 872,51 Verona collina interna Oil seeds 4,715 822,78 Verona pianura Oil seeds 4,972 867,62 Vicenza montagna interna Oil seeds 4,439 774,61 Vicenza collina interna Oil seeds 5,000 872,51 Vicenza pianura Oil seeds 4,817 840,58 Belluno montagna interna Oil seeds 3,499 610,58 Treviso collina interna Oil seeds 4,422 771,65 Treviso pianura Oil seeds 4,640 809,69 Venezia pianura Oil seeds 4,688 818,07 Padova collina interna Oil seeds 4,044 705,69 Padova pianura Oil seeds 4,300 750,36 Rovigo pianura Oil seeds 4,502 785,61 Udine montagna interna Cereals 4,320 386,76 Udine collina interna Oil seeds 4,159 725,75 Udine pianura Oil seeds 4,552 794,33 Gorizia collina interna Oil seeds 4,049 706,56 Gorizia pianura Oil seeds 4,517 788,23 Trieste pianura Cereals 4,879 436,80 Pordenone montagna interna Oil seeds 3,012 525,60 Pordenone collina interna Oil seeds 3,570 622,97 Pordenone pianura Oil seeds 4,150 724,18 Imperia montagna interna Cereals 3,372 301,89 Imperia collina interna Cereals 3,372 301,89 Imperia collina litoranea Cereals 3,372 301,89 15. 2 . 97 1 EN I Official Journal of the European Communities No L 45/27 Member State Region Reference Yield( t/ha) Final Reference amount (ECU/ha) \ Savona montagna interna Cereals 3,372 301,89 Savona montagna litoranea Cereals 3,372 301,89 Savona collina interna Cereals 3,372 301,89 Savona collina litoranea Cereals 3,372 301,89 Genova montagna interna Cereals 3,372 301,89 Genova montagna litoranea Cereals 3,372 301,89 Genova collina interna Cereals 3,372 301,89 Genova collina litoranea Cereals 3,372 301,89 La Spezia montagna interna Cereals 3,372 301,89 I La Spezia collina interna Cereals 3,372 301,89 La Spezia collina litoranea Cereals 3,372 301,89 Piacenza montagna interna Cereals 3,676 329,10 Piacenza collina interna Oil seeds 3,607 629,43 Piacenza pianura Oil seeds 3,895 679,69 Parma montagna interna Oil seeds 3,631 633,62 Parma collina interna Oil seeds 3,693 644,44 Parma pianura Oil seeds 3,808 664,50 Reggio Emilia montagna interna Cereals 3,188 285,41 I Reggio Emilia collina interna Oil seeds 2,989 521,59 Reggio Emilia pianura Oil seeds 4,124 719,65 Modena montagna interna Cereals 3,834 343,25 Modena collina interna Oil seeds 3,599 628,03 Modena pianura Oil seeds 4,209 734,48 Bologna montagna interna Cereals 4,360 390,34 Bologna collina interna Oil seeds 3,277 571,84 Bologna pianura Oil seeds 3,890 678,81 l Ferrara pianura Oil seeds 4,590 800,96 Ravenna collina interna Oil seeds 3,366 587,37 Ravenna pianura Oil seeds 3,644 635,89 ForlÃ ¬ montagna interna Cereals 2,828 253,18 \ ForlÃ ¬  Rimini collina interna Oil seeds 3,190 556,66 ForlÃ ¬  Rimini collina litoranea Oil seeds 3,125 545,32 ForlÃ ¬  Rimini pianura Oil seeds 3,426 597,84 Massa Carrara montagna interna Cereals 5,659 506,63 Massa Carrara montagna litoranea Cereals 7,970 713,53 Massa Carrara collina interna Cereals 5,952 532,87 Lucca montagna litoranea Cereals 5,320 476,28 Lucca montagna interna Cereals 3,437 307,70 Lucca pianura Oil seeds 3,135 547,06 Pistoia montagna interna Oil seeds 3,536 617,04 Pistoia collina interna Oil seeds 3,495 609,88 Firenze  Prato montagna interna Oil seeds 2,971 518,45 Firenze  Prato collina interna Oil seeds 2,695 470,28 Firenze pianura Oil seeds 2,873 501,34 Livorno collina litoranea Oil seeds 3,089 539,04 Pisa collina interna Oil seeds 2,850 497,33 Pisa collina litoranea Oil seeds 2,848 496,98 Pisa pianura Oil seeds 2,947 514,26 Arezzo montagna interna Oil seeds 2,967 517,75 Arezzo collina interna Oil seeds 2,816 491,40 Siena montagna interna Oil seeds 2,560 446,73 Siena collina interna Oil seeds 3,027 528,22 Grosseto montagna interna Oil seeds 2,478 432,42 Grosseto collina interna Oil seeds 3,013 525,77 Grosseto collina litoranea Oil seeds 2,961 516,70 Grosseto pianura Oil seeds 3,040 530,49 Perugia montagna interna Oil seeds 2,964 517,22 Perugia collina interna Oil seeds 3,003 524,03 Terni montagna interna Oil seeds 3,837 669,56 Terni collina interna Oil seeds 3,103 541,48 Pesaro Urbino montagna interna Oil seeds 2,979 519,84 Pesaro Urbino collina interna Oil seeds 3,005 524,38 Pesaro Urbino collina litoranea Oil seeds 3,066 535,02 Ancona montagna interna Oil seeds 3,099 540,78 Ancona collina interna Oil seeds 3,122 544,80 Ancona collina litoranea Oil seeds 3,160 551,43 Macerata montagna interna Oil seeds 3,075 536,59 No L 45/28 PEN Official Journal of the European Communities 15 . 2. 97 \ Final Member State Region Reference Yield(t/ha) Reference amount I \ (ECU/ha) \ Macerata collina interna Oil seeds 3,218 561,55 Macerata collina litoranea Oil seeds 3,207 559,63 Ascoli Piceno montagna interna Cereals 3,446 308,51 Ascoli Piceno collina interna Oil seeds 3,054 532,93 Ascoli Piceno collina litoranea Oil seeds 3,067 535,20 Viterbo collina interna Oil seeds 3,027 528,22 Viterbo pianura Oil seeds 3,239 565,21 Rieti montagna interna Oil seeds 3,352 584,93 Rieti collina interna Oil seeds 3,186 555,96 Roma montagna interna Oil seeds 3,016 526,30 Roma collina interna Oil seeds 3,114 543,40 Roma collina litoranea Oil seeds 3,138 547,59 Roma pianura Oil seeds 3,133 546,72 Latina montagna interna Oil seeds 2,662 464,52 Latina collina interna Oil seeds 3,637 634,66 Latina collina litoranea Cereals 4,697 420,51 Latina pianura Oil seeds 3,398 592,96 Frosinone montagna interna Oil seeds 2,401 418,98 Frosinone collina interna Oil seeds 3,305 576,73 L'Aquila montagna interna Oil seeds 3,038 530,14 Teramo montagna interna Oil seeds 2,849 497,16 Teramo collina interna Oil seeds 3,003 524,03 Teramo collina litoranea Oil seeds 3,104 541,65 Pescara montagna interna Cereals 3,323 297,50 Pescara collina interna Oil seeds 2,976 519,32 Pescara collina litoranea Oil seeds 3,108 542,35 Chieti montagna interna Cereals 2,443 218,71 Chieti collina interna Oil seeds 2,850 497,33 Chieti collina litoranea Oil seeds 3,098 540,61 Campobasso montagna interna Oil seeds 2,875 501,69 Campobasso collina interna Oil seeds 2,981 520,19 Campobasso collina litoranea Oil seeds 2,983 520,54 Isernia montagna interna Cereals 3,005 269,03 Isernia collina interna Cereals 3,788 339,13 Caserta montagna interna Oil seeds 4,000 698,01 Caserta collina interna Oil seeds 2,712 473,25 I Caserta collina litoranea Oil seeds 3,237 564,86 Caserta pianura Oil seeds 3,176 554,22 Benevento collina interna Oil seeds 2,763 482,15 Benevento montagna interna Oil seeds 2,941 513,21 Napoli collina interna Oil seeds 3,560 621,23 Napoli collina litoranea Cereals 5,316 475,93 Napoli pianura Cereals 8,209 734,93 Avellino montagna interna Oil seeds 2,901 506,23 Avellino collina interna Cereals 3,809 341,01 Salerno montagna interna Cereals 1,842 164,91 Salerno collina interna Oil seeds 3,760 656,13 Salerno collina litoranea Cereals 2,087 186,84 Salerno pianura Oil seeds 3,656 637,98 Foggia montagna interna Oil seeds 2,898 505,71 Foggia collina interna Oil seeds 2,897 505,53 Foggia collina litoranea Cereals 2,485 222,48 Foggia pianura Oil seeds 2,901 506,23 Bari collina interna Oil seeds 2,916 508,85 Bari pianura Cereals 1,535 137,42 Taranto collina litoranea Oil seeds 3,121 544,62 Taranto pianura Oil seeds 2,783 485,64 Brindisi collina litoranea Cereals 1,154 103,31 Brindisi pianura Oil seeds 3,970 692,77 Lecce pianura Oil seeds 3,637 634,66 Potenza montagna interna Cereals 1,611 144,23 Potenza montagna litoranea Cereals 1,601 143,33 Potenza collina interna Oil seeds 2,458 428,93 Matera montagna interna Oil seeds 2,444 426,48 Matera collina interna Oil seeds 2,508 437,65 Matera pianura Oil seeds 2,788 486,51 Cosenza montagna interna Oil seeds 4,000 698,01 15. 2. 97 EN Official Journal of the European Communities No L 45/29 l I Final Member State Region Reference Yield Reference l ( t/ha) amount(ECU/ha ) Cosenza montagna litoranea Cereals 1,632 146,11 Cosenza collina interna Oil seeds 2,758 481,28 Cosenza collina litoranea Cereals 1,451 129,90 Cosenza pianura Oil seeds 3,185 555,79 Catanzaro  Crotone  Vibo Valentia f l montagna interna Oil seeds 3,375 588,94 Catanzaro  Crotone  Vibo Valentia collina I interna Cereals 2,074 185,68 Catanzaro  Crotone  Vibo Valentia collina I litoranea Cereals 1,861 166,61 Catanzaro  Crotone pianura Cereals 1,664 148,97 Reggio Calabria montagna interna Cereals 1,702 152,38 Reggio Calabria montagna litoranea Cereals 1,612 144,32 Reggio Calabria collina litoranea Cereals 1,697 151,93 Reggio Calabria pianura Cereals 2,678 239,75 Trapani collina interna Cereals 1,706 152,73 Trapani collina litoranea Cereals 1,606 143,78 Trapani pianura Cereals 1,606 143,78 Palermo montagna interna Cereals 1,918 171,71 Palermo montagna litoranea Cereals 1,610 144,14 Palermo collina interna Cereals 1,584 141,81 I Palermo collina litoranea Cereals 1,556 139,30 Palermo pianura Cereals 1,507 134,92 Messina montagna interna Cereals 1,278 114,42 Messina montagna litoranea Cereals 1,222 1 09,40 Messina collina litoranea Cereals 1,289 115,40 Agrigento montagna interna Cereals 1,669 149,42 Agrigento collina interna Cereals 1,512 135,37 Agrigento collina litoranea Cereals 1,333 119,34 Agrigento pianura Cereals 1,667 149,24 Caltanissetta collina interna Cereals 1,333 119,34 Caltanissetta collina litoranea Cereals 1,080 96,69 Caltanissetta pianura Cereals 1,027 91,94 Enna montagna interna Cereals 1,100 98,48 Enna collina interna Oil seeds 2,397 418,28 Catania montagna interna Oil seeds 2,922 509,90 Catania montagna litoranea Cereals 5,000 447,64 Catania collina interna Oil seeds 2,326 405,89 Catania collina litoranea Oil seeds 2,575 449,34 Catania pianura Oil seeds 2,509 437,83 Ragusa collina interna Cereals 2,200 196,96 Ragusa collina litoranea Cereals 2,584 231,34 Ragusa pianura Cereals 3,590 321,40 Siracusa collina interna Cereals 1,362 121,94 Siracusa collina litoranea Oil seeds 2,700 471,16 Siracusa pianura Oil seeds 2,625 458,07 Sassari montagna interna Cereals 1,750 156,67 Sassari collina interna Cereals 1,667 149,24 Sassari collina litoranea Cereals 1,752 156,85 · Sassari pianura Oil seeds 3,999 697,83 Nuoro montagna interna Cereals 1,350 120,86 Nuoro collina interna Cereals 1,536 137,51 Nuoro collina litoranea Cereals 1,772 158,64 Cagliari collina interna Oil seeds 4,000 698,01 Cagliari collina litoranea Oil seeds 4,000 698,01 Cagliari pianura Oil seeds 3,904 681,26 Oristano collina interna Oil seeds 2,991 521,94 \ Oristano pianura Oil seeds 4,000 698,01 Luxembourg: Oil seeds 2,700 471,16 Nederland: 1 Cereals 7,110 636,54 I 2 Cereals 5,060 453,01 Ã sterreich : Oil seeds 2,74 478,14 No L 45/30 [ EN I Official Journal of the European Communities 15 . 2 . 97 Member State Region Reference Portugal : Sequeiro Yield (t/ha) Final Reference amount (ECU/ha) 1,800 161,15 1,400 1 25,34 2,500 223,82 4,000 358,11 3,500 313,35 3,000 268,58 1,000 86,53 2,000 179,05 3,800 340,20 9,900 886,32 8,400 752,03 4,900 438,68 2,910 260,52 9,000 805,74 7,000 626,69 4,400 393,92 S-C.l Cereals S-C.2 Cereals S-C.3 Cereals S-C.4 Cereals S-C.5 Cereals S-C.6 Cereals S-C.7 Cereals S-M.l Cereals S-A. 1 Cereals R-C.l Cereals R-C.2 Cereals R-C.3 Cereals R-C.4 Cereals R-C.5 Cereals R-C.6 Cereals R-M.l Cereals Regadio Suomi: Oil seeds 1,59 277,46 Sverige : Zone 1 Zone 2 Zone 3 Zone 4 Zone 5 Oil seeds Oil seeds Cereals Cereals Cereals 2,674 2,259 4,147 3,626 2,875 466.62 394,20 371,27 324.63 257,39 United Kingdom: England Wales Northern Ireland Scotland (LFA) Scotland (remainder) Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds 3,080 3,140 2,920 2,840 3,450 537,47 547,94 509,55 495,59 602,03